Citation Nr: 1534779	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of groin injury.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

On his VA Form 9, Appeal to the Board, dated in April 2012, the Veteran limited his appeal to the matters listed on the title page.  On a second VA Form 9 received in March 2014, the Veteran also expressed that he wished to appeal the matter of entitlement to an increased rating for his lumbar spine disability.  However, given that this second Form 9 was not timely, the RO has treated the matter as a new claim for increased rating.  Accordingly, this matter is not before the Board.

In April 2015, the Veteran and his spouse presented testimony during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  Tinnitus did not manifest in service or within one year of separation from service and is not otherwise related to service.

3.  Right groin strain and inguinal ligament strain resolved without chronic residuals; groin injury residuals are not shown by the record.

4.  A right knee disability did not manifest in service and is not attributable to service; arthritis of the right knee did not manifest to a compensable degree within one year of discharge from service.

5.  A left knee disability did not manifest in service and is not attributable to service; arthritis of the left knee did not manifest to a compensable degree within one year of discharge from service.


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Residuals of groin injury were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A right knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

5.  A left knee disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the July 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records. 

In this case, the Veteran reported knee injury while stationed at Fort McClellan in February 1995.  The RO requested any records dated in February 1995 for the Veteran from this facitility in September 2011; however, a response came back negative.  The Veteran was informed of the unavailability of these records in a November 2011 and requested to submit any outstanding records in his possession.  Under these circumstances, the Board believes that further attempts to obtain these records would be futile.  

The Veteran was also provided with a VA examination as to the nature and etiology of the claimed hearing loss and tinnitus disabilities and residuals of groin injury. 

The Veteran was also afforded a Board hearing in April 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for service connection for right and left knee disabilities. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.

A VA examination under the standards of McLendon is not warranted in this case. Here is no evidence establishing an "in-service event" during active service and there is no evidence of an indication that the current disabilities or current symptoms may be related to any alleged in-service event.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.




II.  Law and Analysis

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system (including hearing loss and tinnitus) and arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.


A. Hearing Loss and Tinnitus

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss and tinnitus due to his in-service noise exposure from his duties in military police, including weapons fire without hearing protection and constant sirens.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed hearing loss and tinnitus.  

On annual audiological evaluation in October 1995, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
0
LEFT
10
10
25
25
15

It was noted that the Veteran was routinely exposed to hazardous noise.  

On annual audiological evaluation in December 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
5
0
0
0

On annual audiological evaluation in Jun 1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
0
0
0

The audiogram report includes a notation that the Veteran was routinely exposed to hazardous noise.  

On annual audiological evaluation in April1999, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
10
0
0
0
0

On discharge examination in November 1999, the ears and eardrums were noted to be normal.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
10
0
0
0
0

The Veteran also denied hearing loss on report of medical history at discharge.

Following the Veteran's discharge from service, a May 2002 review of systems from the Mountain View Medical Group reflects that he Veteran endorsed occasional trouble with hearing or the ears.  

A January 2003 report from Mountain View Medical Group reflects that he Veteran presented with complaint of light sensitivity, ear ringing, and headache.  He was assessed with vestibular labyrinthitis. In March 2006, the Veteran reported ringing in the ears for 2 to 3 years.  

In June and October 2006, the Veteran complained of ringing in the ears.  
A private progress report dated in December 2006 reflects that the Veteran presented with complaint of a 6-month history of intermittent right-sided tinnitus.  He was assessed with tinnitus and mild vertigo.

A January 2007 report from the Colorado Springs Ear Associates reflects the Veteran's report that he noticed onset of tinnitus in the right ear 6 months prior, and since then had notice difficulty hearing in the same ear.  There was no explanation such as trauma or infection.  The left side had been free of any tinnitus.  An otologic risk factor of gun shooting was noted.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
20
15
15
15
15

The examiner noted that a hearing test shown evidence of asymmetric hearing loss on the right side, which the examiner noted he could not explain.  The left side was relatively normal.  His high tones were multiple frequencies causing the threshold for concern.  An impression of left tinnitus and left asymmetric hearing loss was noted.  

A February 2007 report from Colorado Springs Ear Associates notes left-sided tinnitus with symmetric hearing on audiometry.  He did have some right tinnitus and a history of noise exposure as a policeman.  The hearing test reportedly showed a slight amount of asymmetry.  The Veteran did not remember a specific event that caused the tinnitus, but had a lot of acoustic events in the past with his job.  An impression of minimally asymmetric hearing loss right side, probably due to acoustic trauma, and bothersome tonal tinnitus was noted.  

A May 2007 report from the Colorado Springs Ear Associates reflects the Veteran's report of tinnitus, primarily on the right side.  The examiner noted that the Veteran tried to use as much noise protection as possible but he was at increased risk as a police officer.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
20
15
15
15
15

The examiner indicated that a repeat hearing test was unchanged.  There was still some asymmetry on the right side, but no abnormalities were present and no worsening was noted. An impression of tinnitus was noted.  

A March 2009 private physician progress note reflects the Veteran's report of hearing loss and tinnitus.

An April 2009 report from Colorado Springs Ear Associates notes the Veteran's report of increased right tinnitus and hearing loss.  The Veteran reported minimal to no tinnitus on the left side and indicated that his hearing was good on that side.  

The hearing test showed worsening hearing in the low and high tones on the right side, worsening since his last visit.  The left side was stable.  An impression of progressive right ear hearing loss and increasing tinnitus was indicated.  

On VA audiology examination in March 2010, the Veteran presented with a chief complaint of hearing loss and constant ringing in the ears.  He reported military noise exposure through 5 years with the military police.  He denied occupational or recreational noise exposure.  The Veteran endorsed tinnitus and indicated an onset "since service."

On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
20
LEFT
25
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner indicated that the Veteran was clinically normal.  

The examiner indicated that he reviewed the Veteran's claims file.  He noted that hearing tests conducted at enlistment, during service, and at discharge showed that the Veteran did not have hearing damage while in service.  Based on electronic hearing testing conducted during service, and the Veteran's current audiological assessment, he opined that the Veteran did not have hearing damage while in service, and his reported tinnitus is less likely as not caused by or a result of noise exposure while in service.

During a January 2012 VA psychiatric examination, the Veteran reported tinnitus in the right ear and a 50 percent reduction in hearing loss.

During the Veteran's April 2015 Board hearing, he testified that he was routinely exposed to loud noise during his service as a military police officer.  He indicated that he was required to fire weapons without hearing protection in training and had to requalify for weapons training every 3 months.  He also noted that he was around sirens constantly.  He indicated that his hearing loss started off low and had continually worsened.  He had reported that he had ringing in his ears in service.  The Veteran's wife testified that she had witnessed the Veteran's problems with hearing loss and noted that he complained of ringing in the ears while he was in service.  

With respect to the claimed bilateral hearing loss disability, the above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted on VA examination in March 2010 were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible.  But, there is a difference between hearing loss and hearing loss disability.  We believe that the Court has given excellent guidance in this matter. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).   However, VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the appellant is not competent to establish that he has disability as distinguished from just hearing loss.

Without a current disability, discussion of the remaining criteria for service connection is not warranted.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

In regard to the claimed tinnitus, during the Veteran's Board hearing he reported onset of tinnitus in service.  While there is no disputing that the Veteran is competent to report on the symptoms he experiences and its history, see Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) his statements of record do not establish a consistent report of symptomatology to establish chronicity or continuity since service.  Rather, post service treatment records document that the Veteran complained of more recent, post-service onset of tinnitus symptoms.  Service treatment records do not include a complaint, finding, or diagnosis of tinnitus.  Post-service, he was first noted to have complaint of ringing in the ear in 2003.  In 2006, he reported a 6 month history of tinnitus.  On VA examination in 2010, he merely reported tinnitus "since service" without providing a more specific timeframe of onset.  The reports have also been inconsistent as to whether the tinnitus is unilateral or bilateral.  

Moreover, there is no competent evidence of record otherwise linking the Veteran's tinnitus to his active service.  Instead, the only opinion on the matter weighs against the Veteran's claim.  In this regard, the VA examiner in March 2010, a licensed audiologist, opined that, after review of the Veteran's claims file, including service treatment records and audiological examination, it was less likely as not that the Veteran's tinnitus is related to in-service noise exposure. The Board finds that the March 2010 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and took a history from him and provided rational for his opinion.  There is no contrary medical opinion on file.

The record establishes that an organic disease of the nervous system (sensorineural hearing loss or tinnitus) was not "noted" during service or within one year of separation.  Furthermore, the objective evidence establishes that he did not have characteristic manifestations of the disease during service.  38 C.F.R. § 3.303(b).  Rather, the in-service findings were normal.

Based on the foregoing, the preponderance of the evidence is against the claims for service connection for bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


B.  Groin Injury

The Veteran likewise contends that he is entitled to service connection for residuals of groin injury incurred in service.

The Veteran's service treatment records document a number of complaints related to groin strain and pain.  A January 1996 treatment report noted that the Veteran pulled his groin 3 days prior after running.  He was assessed with inguinal ligament strain.

In February 1996, the Veteran was kicked in the groin by an assailant.  He complained of pain in the testicles.  He was assessed with blunt trauma to the groin. 

An April 1996 treatment report reflects that the Veteran presented with complaint of a pulled groin and indicated that it was a re-injury to the area.  He was assessed with muscle strain of the right groin.

In June 1996, the Veteran presented with chronic groin strain, with first injury occurring in January 1996.  He reportedly reinjured this area during a PT test. A history of groin tenderness with running times 4 months was noted.  It was noted that he injured the area in hyperabduction tackle in football.  He had some ecchymosis that disappeared 3 weeks later.  He was subsequently kicked in the groin trying to restrain somebody.   

In July 1996, he was assessed with adductor tendonitis of the right hip and a probable healing partial tear.  

On discharge examination in November 1999, the testicles, lymphatics, genitourinary system, and lower extremities were noted too be normal.  He denied any groin/testicle related symptomatology on report of medical history at discharge.

Following discharge from service, a September 2002 report from Mountain View Medical Group reflects that the Veteran complained of a "testicular problem" and indicated that he noticed a lump in the left testicle.  One month prior, he noted increased testicle size with lump.  There was mild discomfort and tingling.  A past history was negative.  The examiner indicated that an examination was unremarkable.  

An October 2008 report from EmergiCare Medical Clinics reflects that the Veteran presented with complaint of left groin area pain radiating to the right thigh and knee.  It was noted that he fell while bowling a few days prior and then strained the groin area while bowling that day.  A clinical impression of left groin strain was indicated.  

On VA examination in March 2010, the Veteran reported that he strained the groin in 1998.  He said that he had "off and on" difficulty in the same area, occurring no more than once a month for up to a day at a time.  He treated the symptoms with Darvocet, ice, and heat.  He had not been diagnosed with a hernia or any testicular disorder.  

Objectively, examination of the groin revealed no evidence of redness, increase in local heat, swelling, tenderness, hernia, or abnormality of the genitourinary system.  No inguinal lymphadenopathy was apparent.  There was specifically no tenderness over the areas where he said he had tenderness in the past, which was right in the mid-portion of the right inguinal ligament.  There was no evidence of any epigastric tenderness, no hepatosplenomegaly, evidence of ascites, spider angiomata, venous dilation, or redistribution or palmar erythema.  

The examiner concluded that there were no groin injury residuals at present.  

A July 2011 VA examination pertaining to erectile dysfunction revealed that there was no evidence of inguinal lymphadenopathy.  The testicles were small and soft, less than 4 centimeters in greatest diameter, with no nodules apparent. 

During the Veteran's Board hearing, he reported that he strained the groin during basic training, and consistently re-injured the area during service.  He noted that he was kicked several times in the groin, and had been assessed with groin strain.  

In sum, there is no indication of post-service residuals of groin injury. While the Veteran was assessed with groin strain and inguinal ligament strain in service, along with one time treatment of left groin strain in 2008, as noted by the VA examiner, the condition had resolved without chronic residuals.  The Veteran has not indicated that he had been diagnosed with any disability outside of the previously noted strain.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for residuals of groin injury. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


C.  Right and Left Knees

The Veteran also contends that he is entitled to service connection for right and left knee disabilities.  During the Veteran's April 2015 Board hearing, he testified that his knee problem started while in basic training, with further strain incurred as a result of military police training.  He noted that he fell many times while apprehending criminals.  His wife indicated that he had to ice the knees in service.

On the Veteran's September 2010 notice of disagreement, the Veteran reported that he injured his knees while jumping out of the back of a deuce truck in February 1995.  He indicated that he had been put on profile for his knees numerous times. 

The Veteran's service treatment records reflect no complaint, finding or diagnosis with respect to either knee.  On discharge examination in November 1999, the lower extremities and other musculoskeletal system were noted to be normal.  He denied trick or locked knee on report of medical history at discharge.  

A March 2002 private intake report notes that the Veteran listed a current medical problem with the right knee.  

A March 2009 private physician progress note reflects the Veteran's complaint that his right knee gave out.  

A January 2013 VA treatment report reflects the Veteran complained of right knee pain for 3 weeks, with no trauma.  He was assessed with anterior knee pain, acute.  

In August 2013, the Veteran reported that his right knee was getting worse with catching and sharp pain.  Objectively, there was tenderness to palpation of the right lateral knee.  An assessment of right knee pain and catching was noted.  

A January 2013 VA x-rays revealed mild degenerative changes of both knees.  

Here, none of the credible, probative evidence supports a finding of a relationship between the Veteran's service and his right and left knee disabilites, currently diagnosed as degenerative joint disease. Service treatment records do not include complaint of knee disability and post-service VA and private treatment records do not suggest any relationship between his current knee complaints and service. In sum, the evidence of record does not support the contention that the Veteran has a right or left knee disability that had its onset in or is otherwise related to service.

The Board has also considered Veteran's report that he fell in service and had experienced right and knee pain in service.  Again, the Board acknowledges Veteran is competent to report symptoms present and past. See Layno, 6 Vet. App. at 469. Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau , 492 F.3d at 1372; see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, in this case, the Board finds that the Veteran's assertions of knee- related symptoms in and since service are not credible.

Knee complaints or a right or left knee disability were not "noted" in the Veteran's service treatment records.  Nothing suggested that there were sufficient manifestations sufficient to identify a chronic disease entity.  Furthermore, the separation examination disclosed that the lower extremities were normal at separation, and the Veteran denied trick or locked knee at separation.  Moreover, when the Veteran reported knee complaints after service, he did not relate his complaints to service.  

The Board is faced with more than a mere silent record. See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson, 230 F.3d at 1333, (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints). Savage v. Gober, 10 Vet. App. 488, 498 (1997) (in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity). The post service assertions are inconsistent with the contemporaneous findings in time of his service and post-service treatment records documenting later onset of symptoms. The Veteran's assertion of knee symptoms since service is self-interested, and contradicted by other evidence. Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In view of the above, the Board finds that the Veteran's statements in regard to having had ongoing right and left symptoms since service are not credible.

The Board assigns greater probative value to the contemporaneous objective evidence of record, to include service treatment records. This evidence shows no indication that the Veteran had any knee-related symptoms in service.  Rather, the inservice findings were normal.  Notably, the post-service treatment records do not establish in-service onset of knee symptoms. The service treatment records and VA and the reliable private medical records constitutes evidence of significant probative value as it goes to the issue at hand and was prepared by a skilled, neutral medical professionals. The credible medical evidence of record shows no indication that the Veteran has a right or left knee disability related to service. 

To the extent that the Veteran advances his own interpretation of his medical condition indicating that he has current right and left knee disabilities that are related to his purported in-service injury, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting knee disability unrelated to service.

Finally, with respect to the diagnosed arthritis, there is no indication that the disability first manifest in service or within one year of any service.  Arthritis was not "noted" during service and the normal service records establish that he did not have characteristic manifestations of the disease process during service or within one year. Rather, the record reflects that degenerative arthritis was manifest in 2013. Thus, we conclude that arthritis was first manifest years post service and that there is no nexus to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for right and left knee disabilities. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 128.




ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for residuals of groin injury is denied.

Entitlement to service connection for right knee disability is denied.

Entitlement to service connection for left knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


